DETAILED ACTION

This office action is in response to the application filed on _.  Claims _ are pending.  Claims _ are rejected.  Claims ________ are objected to.  Claims ________ are allowable.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Foreign Priority

Applicant has claimed foreign priority, but has not provided an english translation of the foreign priority document.  Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of Patent 10,179,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent recites an apparatus in Claim 1 which includes substantially similar structures as those recited in the claims of the instant application.  Specifically, the patent recites “a data processing unit,” “a blanket with pathways,” and “a cooling member,” which reads on “a data processing unit,” “longitudinal air tubes” or “fluid flow pathways”, and “an air-conditioning unit” or “a fluid cooling and/or heating unit”, as recited in the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Examiner notes that during the prosecution of the parent application, a restriction requirement was required.  While MPEP §804.1 in general prohibits a double patenting rejection in a child application that resulted from a restriction requirement, this prohibition does not apply in this circumstance because there were no withdrawn claims in the parent application that became claims in the instant application.  Moreover, the claims in both the patented case as well as in the instant application are substantially different than the original set of claims that was subject to a restriction requirement.

Restrictions and Effective Filing Date 

Applicant’s election of Species XVII, directed toward “thermal zones” and represented by Figs. 119-127, in the reply filed on 4/9/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
This application contains claims drawn to an invention nonelected without traverse (see above).  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).	
Applicant’s elected invention is directed toward the subject matter of Figs. 119-127.  These figures, and a written description of the subject matter of these figures, are not found in any applications to which the instant application claims priority.  Therefore, the subject matter of the pending claims elected for examination herein are given the priority date of 1/8/2022.  See MPEP §201.08.




Abstract

The abstract is objected to.  See MPEP § 608.01(b).  Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Words that are redundant can be deleted, such as restatement of the title of the invention.  


The abstract of the disclosure is objected to because examiner feels that the abstract fails to describe the subject matter which the Applicant regards as his invention or discovery.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.


Oath and Declaration

Drawings

The drawings are objected to because  ___ .  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Additionally 35 USC §113 requires that “the applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.”  Therefore, ___must be shown in the drawings, and clearly indicated with a reference character, or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "___" and "___" have both been used to designate ___.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “___” has been used to designate both ___ and ___.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ___.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ___.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The specification is objected to because of the following informalities:  ___.  Appropriate correction is required. 
The listing of references in the Search Report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been also cited in an IDS that has been considered by the examiner, or have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections

Claim ___ objected to because of the following informalities:  ___.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) , as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant may have intended to claim a new type of sensor, but has failed to adequately describe the invention in the specification.  Alternatively, Applicant may be describing a sensor that is well known in the art, and therefore does not need to be fully described since one of ordinary skill would already have knowledge of such prior art.  However if the claims are meant to refer to a prior art type of physical property change in the sensors, then this claim language fails to add patentably distinct limitations to Applicant’s claims.  Therefore, absent a presumption of prior art knowledge, this disclosure is not sufficient for one of ordinary skill in the art to be apprised of the meaning of the claimed "physical property," and how such property is meant to change.  Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites “  ” … ___ cannot be ascertained, i.e. is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 
Claims are rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the ___" in ___.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a ____” either in this claim, or in prior claims from which this claim depends.  Appropriate correction is required. 
Claims are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.





35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):

ELEMENT IN CLAIM FOR A COMBINATION.--An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “___” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “___” coupled with functional language “___” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  ___.
Since this claim limitation invokes 35 U.S.C. 112(f), claim ___ interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: ___.  
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), Applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5, 7-16, and 19-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1,19 and 25 recite that “a length and width of said compressive sleepwear is smaller than a length and width of the user to exert compressive force on the outer surface of a body of the user.” These recitations appear to require the human body in defining the structure of the invention. The human body cannot form a part of the scope of the claimed invention, and should be referred to only functionally. To overcome this rejection, it is suggested that these recitations be amended to recite “is configured to” or “adapted to” do something to or for a part of a human. (for example, — a length and width of said compressive sleepwear is configured to be smaller than a length and width of the user in order to exert compressive force on the outer surface of a body of the user —).
Claim 1 contains language directed to specific anatomical parts of a human.  Because Applicants are prohibited from positively claiming a human or part of human anatomy, Applicants should instead consider using claim language that recites the apparatus is "configured to" or “adapted to” do something to or for a part of a human.
Subject to the applicable statutes, Applicants may write the claims in a manner in which they so desire.  To overcome this rejection under 35 USC 101, Examiner suggests the following proposed amendments to claim 1.  Claims 4 and 14 require similar amendments. 
Claim 1.  An orthosis body having a proximal end thicker than a distal end that is configured to maintain a user’s user’s anatomical region adjacent the Achilles tendon to inhibit hyperextension of a lower limb of a subject;
a support surface adapted to support a portion of a user’s lower limb for and configured to inhibit user’s knee, the support surface connected to, secured to, or integral with the orthosis body and which is configured to extend from a point adjacent and distal to a user’s  to a user’s Achilles tendon and is configured to not user’s popliteal fossa so as not to occlude the user’s popliteal vein;
at least one relief region connected to, secured to, or integral with at least one of the orthosis body or the support surface at the distal end of the orthosis body, the relief region including a support floor which is depressed relative to the support surface and adapted to receive or secure a removable relief pad on the support floor, the removable relief pad adapted to relieve the Achilles tendon portion of a user’s lower limb from pressure;
wherein the relief pad comprises an end wall exposed at the distal end of the orthosis body to facilitate removal of the removable relief pad.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)( ) as being anticipated by US Patent Application Publication to et al. (“ ”).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to et al. (“ ”) in view of US Patent Application Publication to et al. (“ ”).


Claim 1.  


Discussion of allowable subject matter

Regarding Claim ___, Applicant’s claim limitations directed toward ___ are not found in the prior art.


Response to Applicant's remarks and amendments

The following remarks refer to objections and rejections that were of record in a prior office action, and, unless otherwise noted, are not referring to any objections or rejections that are stated above in this office action.
Applicant argues on page 5 of remarks that Wright does not teach a "common shaft" connecting the inner ends of the mattress support portions.  While this may be true, Applicant does not have limitations to this effect in the claim.  Additionally, having a common shaft would be obvious in view of the teachings of Wright.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673